DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on December 30, 2016. It is noted, however, that applicant has not filed a certified copy of the 201611258974.5 application as required by 37 CFR 1.55.

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Fujisiro et al (US 2019/0261447 A1).

Regarding claims 1 and 10, Fujishiro ‘447 teaches, a terminal (para 27-30 and Fig. 2, user Equipment (UE) 100), comprising: a processor (para 27-30 and Fig. 2, UE 100 comprising controller 130); and a memory storing instructions executable by the processor (para 27-30 and Fig. 2, UE 100 comprising memory);wherein the processor is configured to: receive target system information that comprises a target region identification and is broadcast or unicast by a base station( para 83-84, 91-92 and Figs. 6-8, the UE receiving unicast or broadcast messages  (para 83-84, 91-92 and Figs. 6-8, the UE receiving unicast or broadcast messages that identifies  a cell/region   supporting light connection state from eNB200); and
 perform target region configuration according to the target region identification(para 83, -84, 92 and Figs. 6-8, the UE  receiving and storing the region identifier that supports the light connection state and transitions into light connection(RRC inactive) status)); wherein the target region is a region allowing the terminal to be in a target status (para 83-84, 91-92 and Figs. 6-8, the area/region indicated by the eNB is  an area that supports/enables the UE to be in light connection state (RRC inactive or “target status”));the target system information is information in system information of the base station other than basic system information( see para 75, 80, 83-84 and Figs. 6-8, the system information broadcast (SIB) S101 is different than the instruction to enter light connection state message S103); and the basic system information comprises information for enabling the terminal to access the base station (see para 75, 80 and Figs. 6-7, UE receiving  system information broadcast (SIB) S101 from eNB 200 which enables the UE to access more information from the eNB).

Regarding claims 2 and 11, Fujishiro ‘447 teaches,  receiving the basic system information that comprises target region support information and is broadcast by the base station( see para 75, 80, 83-84, 110 and Figs. 6-8, the UE receiving  system information broadcast (SIB) S101 from the eNB that comprises information indicated supported state in the region ), the target region support information being configured to indicate whether the base station supports the terminal accessing the base station to perform the target region 
Regarding claims 4 and 13, Fujishiro ‘447 teaches, wherein the target status is a status in which the terminal does not perform a radio resource control connection with the base station and is 25Attorney Docket No. 12314.0325 allowed to receive downlink data under a condition that the terminal does not perform status switching (para 61 -63, UE in light connection state being able to receive data without transitioning to RRC connect mode).
Regarding claims 5 and 14, Fujishiro ‘447 teaches, a base station (para 31-33, 80-84 and Figs. 3, 6-8, eNB 200), comprising:  a processor (para 31-33 and Fig. 3, eNB200 comprising controller 230); and a memory storing instructions executable by the processor (para 31-33 and Fig. 3, eNB200 comprising controller 230 that comprises memory for string instructions) comprising; wherein the processor is configured to: acquire a target region identification of a target region( para 51-58 and Figs. 6-8, serving eNB obtaining light connection region identifying information); and broadcast or unicast target system information that comprises the target region identification(para 83-84, 91-92 and Figs. 6-8, eNB200 transmitting to the UE  unicast or broadcast messages identifying  a cell or region that supports light connection state), so that a terminal that receives the target system information performs target region configuration according to the target region identification(para 83, 84, 92 and Figs. 6-8, the UE  
 wherein the target region is a region allowing the terminal to be in a target status( para 83-84, 91-92 and Figs. 6-8, the area/region indicated by the eNB is  an area that supports/enables the UE to be in light connection state (RRC inactive or “target status”));  the target system information is information in system information of the base station other than 28Attorney Docket No. 12314.0325 basic system information( see para 75, 80, 83-84 and Figs. 6-8, the system information broadcast (SIB) S101 is different than the instruction to enter light connection state message S103); and the basic system information comprises information for enabling the terminal to access the base station(see para 75, 80 and Figs. 6-7, UE receiving  system information broadcast (SIB) S101 from eNB 200 which enables the UE to access more information from the eNB).  
Regarding claims 6 and 15, Fujishiro ‘447 teaches, wherein before acquiring the target region identification of the target region, the method further comprises: acquiring target region support information( para 51-58 and Figs. 6-8, serving eNB obtaining light connection region identifying information), the target region support information being configured to indicate whether the base station supports the terminal accessing the base station to perform the target region configuration( see para 75, 80, 83-84, 110 and Figs. 6-8, the UE receiving  system information broadcast (SIB) S101 from the eNB that comprises information indicated supported state in the region ); and broadcasting the basic system information that comprises the target region support information( see para 75, 80, 83-84, 110 and Figs. 6-8, the UE receiving  system information broadcast (SIB) S101 from the eNB that comprises information indicated supported state in the region ), so that after the terminal that receives the basic system information determines that the base station supports the terminal accessing the base station to perform target 
Regarding claims 9 and 18, Fujishiro ‘447 teaches, wherein the target status is a status in which the terminal does not perform a radio resource control connection with the base station and is allowed to receive the downlink data under a condition that the terminal does not perform status switching (para 61 -63, UE in light connection state being able to receive data without transitioning to RRC connect mode).

Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 8, 12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Fujisiro et al (US 2019/0261447 A1) in view of Lee et al(US 2019/0268831 A1) .

Regarding claims 3 and 12, Fujishiro ‘447 teaches,  performing the performing the target region configuration according to the target region identification(para 83, -84, 92 and Figs. 6-8, the UE  receiving and storing the region identifier that supports the light connection state and transitions into light connection(RRC inactive) status)).
  Fujishiro ‘447 does not explicitly teach, sending an acquisition request for acquiring the target system information to the base station, when determining that the target system information that comprises the target region identification and is broadcast or unicast by the base station is not received; and after receiving the target system information that is unicast by the base station to the terminal according to the acquisition request.
 	Lee ‘831 teaches, sending an acquisition request for acquiring the target system information to the base station( see para 125-126 and Fig. 10, the UE sending a request for System Information(SI) related to RRC_INACTIVE state to the eNB), when determining that the target system information that comprises the target region identification and is broadcast or 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro ‘447 by incorporating the on demand System Information requesting method of Lee ‘831, since such modification would enable a user equipment to efficiently receive system information as suggested by Lee ‘831 (see para 9).
Regarding claims 7 and 16, Fujishiro ‘447 teaches, unicasting target system information that comprises the target region identification (para 83-84, 91-92 and Figs. 6-8, eNB200 transmitting to the UE unicast or broadcast messages identifying a cell or region that supports light connection state).
Fujishiro ‘447 does not explicitly teach, receiving an acquisition request sent by the terminal to acquire the target system information; and 26Attorney Docket No. 12314.0325 according to the acquisition request, unicasting the target system information that comprises the target region identification to the terminal that sends the acquisition request.  
Lee ‘831 teaches, receiving an acquisition request sent by the terminal to acquire the target system information( see para 125-126 and Fig. 10, the eNB receiving  a request for System Information(SI) related to RRC_INACTIVE state from the UE); and 26Attorney Docket No. 12314.0325 according to the acquisition request, unicasting the target system information that comprises the target region 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro ‘447 by incorporating the on demand System Information requesting method of Lee ‘831, since such modification would enable a user equipment to efficiently receive system information as suggested by Lee ‘831 (see para 9).
  Regarding claims 8 and 17, Fujishiro ‘447 teaches, wherein broadcasting target system information that comprises the target region identification comprises: after receiving acquisition requests for acquiring target system information sent by more than a preset number of terminals, broadcasting the target system information that comprises the target region identification.  
Lee ‘831 teaches, wherein broadcasting target system information that comprises the target region identification comprises: after receiving acquisition requests for acquiring target system information sent by more than a preset number of terminals (see para 89, 130 and Fig. 10, the eNB receiving  a request for System Information(SI) from at least one UE) , broadcasting the target system information that comprises the target region identification (see para 89, 130 and Fig. 10, the eNB  sending  System Information(SI) related to RRC_INACTIVE state to the UE  after  receiving  a request for System Information(SI) from at least one UE).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fujishiro ‘447 by incorporating the on demand System Information requesting method of Lee ‘831, since such modification would enable a user equipment to efficiently receive system information as suggested by Lee ‘831 (see para 9).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/AWET HAILE/Primary Examiner, Art Unit 2474